Citation Nr: 0720345	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left below the knee 
amputation as secondary to residuals of a cold injury to the 
left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) from a July 2005 rating decision of the RO in 
Columbia, South Carolina.

The veteran requested a local Decision Review Officer hearing 
in a March 2006 statement.  However, in an April 2006 
statement, he withdrew his request for a hearing.  38 C.F.R. 
§ 20.704 (2006).

In June 2007, the Board granted the veteran's motion to 
advance his appeal on the docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002 & Supp. 2006) and 38 C.F.R. § 
20.900(c)(2006).


FINDINGS OF FACT

1.  There is no current medical diagnosis of PTSD.

2.  No competent medical evidence has been submitted to show 
that the veteran's left below the knee amputation is related 
to his military service, including residuals of a cold injury 
to the left lower extremity.
 

CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(f) (2006).

2.  Left below the knee amputation due to residuals of a cold 
injury to the left lower extremity was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of its discussion, the Board wishes to make it 
clear that extensive searches for service medical records 
(SMRs) for the veteran's period of active service from August 
1951 to May 1953 have been unsuccessful.  See the RO's Formal 
Finding on the Unavailability of SMRs dated in July 2005, 
Requests for Information from the US Army National Guard in 
December 2005 and February 2006 with response dated in April 
2006, and Requests for Information from the National 
Personnel Records Center (NPRC) dated in January 2006.  It is 
suspected by the NPRC that the veteran's SMRs may have been 
destroyed in a fire at the facility in July 1973, and the 
Board has no reason to doubt that such may be the case.  This 
matter will be discussed further under "duty to assist" 
below.

Since VA has been unable to obtain the veteran's SMRs, it has 
a heightened duty to explain its findings and conclusions.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's 
analysis of the veteran's claim is undertaken with this duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.



The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claims of service connection.  This is evident from letters 
sent to him in March 2005, July 2005, November 2005, December 
2005, May 2006, and March 2006.  The letters specifically 
told him that VA needed specific information to show his 
entitlement to service connection for PTSD, and entitlement 
to service connection for left below the knee amputation due 
to residuals of a cold injury to the left lower extremity, 
indicated what supporting evidence VA was responsible for 
obtaining, and the November 2005 letter, in particular, 
indicated that if he had any additional information or 
evidence that would support his claims he should send it to 
VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, supra.  Here, this was indeed the case as the 
March 2005, July 2005, and November 2005 letters were sent 
prior to the initial adjudication in July 2005.  And in the 
February 2006 statement of the case (SOC), and April 2006 
supplemental statement of the case (SSOC) the claim was 
readjudicated based on any additional evidence that had been 
received since the initial rating decision in question.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claims and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claims, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

The March 2006 and May 2006 letters contained information 
concerning the downstream disability rating and effective 
date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See also Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).

Additionally, in various correspondences from the NPRC it was 
indicated that the facility was unable to locate any reports 
from the Surgeon General's Office (SGO) or SMRs.  All 
reasonable efforts to obtain any remaining SMRs from the NPRC 
had been exhausted.  In these situations, where the SMRs are 
incomplete, lost or presumed destroyed through no fault of 
the veteran, VA has a heightened duty to assist him in 
developing his claims, to more fully provide reasons and 
bases for its decision, and to consider applying the benefit-
of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 
198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal and has 
scheduled the veteran for VA examinations.  There is no 
suggestion on the current record there remains evidence that 
is pertinent to the issues on appeal that has yet to be 
obtained.  The appeal is ready to be considered on the 
merits.

I.  Pertinent Laws and Regulations
Service connection - in general

In general, service connection may be granted for a 
disability resulting from a disease or an injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to establish service 
connection for the claimed disorder, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A.  Service Connection for PTSD

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In this case, the veteran alleges that he has PTSD as a 
result of his service in Korea.  In terms of his stressors, 
he indicated that while in service he served on the front 
lines and was exposed to heavy combat as well as temperatures 
below 30 degrees Fahrenheit.  His DD Form 214 (Armed Forces 
of the United States Report of Transfer or Discharge) 
reflects that his decorations and citations include the 
Combat Infantryman's Badge (CIB), Korean Service Medal with 2 
Bronze Stars and United Nations Service Medal.
 
The Board finds that, in this case, the question of 
corroboration of any claimed 
in-service stressor need not be addressed because the first 
essential criterion for a grant of service connection for 
PTSD-a current medical diagnosis of the condition-is not met.

The medical evidence reflects a report of a January 2006 VA 
examination in which the examiner diagnosed the veteran with 
depressive disorder, not otherwise specified.  The examiner 
also noted that the veteran reported some symptoms of trauma 
related stress, but he still did not fit within the criteria 
for PTSD.  

Other than the above VA examiner's opinion, which does not 
support the veteran's claim, the claims file reflects no 
actual medical diagnosis of, or medical evidence of treatment 
for, PTSD.  Under 38 C.F.R. 3.304(f), service connection 
requires a current diagnosis of PTSD in accordance with the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125.  The 
record before the Board does not reflect a current, clinical 
diagnosis of PTSD by a medical professional, and the veteran 
has not alluded to the existence of any such diagnosis.

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has PTSD as a result of in-service 
experiences.  However, Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury have resulted in a known disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of competent and 
persuasive evidence of PTSD (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any evidence that 
the veteran currently has the claimed condition, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

B.  Service connection for left below the knee amputation as 
a residuals of a cold injury to the left lower extremity in 
service,
 

The Board observes that the veteran's claim rests primarily 
on the assertion that he served in the Korean Conflict and 
has lower extremity disabilities due to exposure to extreme 
cold while in service.  With respect to Hickson element (1), 
proof of current disability, the January 2006 VA examination 
confirmed a history of residuals of cold injuries to the 
veteran's extremities and noted a left below the knee 
amputation.  Therefore, Hickson element (1) has been 
satisfied.

As noted above, in the case of a veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, the Secretary of the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

A review of the veteran's record confirms that he served in 
the United States Army, in the Infantry Division, and had one 
year of foreign service in Korea during the Korean War.  
Additionally, there is sufficient evidence to conclude that 
he was exposed to combat.  As noted above his DD 214 reflects 
receipt of the CIB as well as Korean Service Medal with 2 
Bronze Stars.  

Though the veteran's SMRs were destroyed by the 1973 fire, he 
has consistently reported that he was exposed to severe cold 
weather in Korea.  The veteran is competent to report this 
injury he experienced in service.  Since the veteran has 
provided statements that describe in detail the circumstances 
of his injury in service, and he is in receipt of the CIB, 
this is considered indicative of participation in combat 
during service, and hence, his own assertions provide 
credible evidence of the claimed injury which was consistent 
with the circumstances of his service.  See 38 U.S.C.A. § 
1154(b) (West 2002); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188 (1999).  Thus, 
there is relevant evidence as to the veteran's own history of 
an in-service injury, when taken into account along with his 
involvement in combat during service.  Therefore, Hickson 
element (2) has been satisfied in response to this claim.

However, there is no medical nexus evidence etiologically 
linking the veteran's residuals of a cold injury to the left 
lower extremity which was due to service to the left below 
the knee amputation.  There is no evidence linking the cold 
temperatures he sustained during the Korean War to his left 
below the knee amputation.  The VA examiner designated to 
make this important determination in January 2006, declined 
to make this necessary link, in the process pointing out the 
veteran's history of cigarette smoking, hypertension, and 
glucose intolerance likely contributed to the poor healing of 
his left lower extremity.  The examiner stated that it was 
less likely than not that the veteran's cold injury 
ultimately led to the below the knee amputation.  This VA 
examiner's opinion has significant probative weight since it 
was based on a review of the complete record, and the VA 
examiner not only considered the veteran's assertions and 
medical history, but also undertook a comprehensive clinical 
examination of him.  See, e.g., Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
So the veteran's claim must be denied because Hickson element 
(3) is not satisfied.

In essence, the veteran's case rests entirely on his 
unsubstantiated allegations which essentially state that the 
cold injuries to the left lower extremity in service caused 
his left below the knee amputation.  The Board has considered 
those statements.  It is well-established that the veteran, 
as a layperson without medical training or expertise, is not 
qualified to render medical opinions regarding matters such 
as diagnosis and etiology of disorders.  Moreover, his 
opinion in this respect is entitled to no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.]  See, too, Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

Under these circumstances, the claim for service connection 
for left below the knee amputation due to cold injury in 
service must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine but finds that it is not applicable as the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; See Gilbert, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for left below the knee 
amputation due to cold injury in service is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


